JUSTICE LINN, dissenting: With all due respect, I disagree with the majority. Based upon the evidence presented in connection with the transfer hearing, it appears clear to me that the trial court abused its discretion in concluding that the minor respondent should be tried as a juvenile in the juvenile court setting and not as an adult in the criminal court. See Ill. Rev. Stat. 1981, ch. 37, par. 701 et seq. The evidence discloses that two vicious, heinous, premeditated murders had occurred and that the respondent may well have been involved in the brutal killings. As noted by the majority, the respondent acknowledged that he had armed himself, enlisted the aid of an acquaintance, and proceeded “to get vengeance.” Such an assertion coupled with a later deliberate execution of the intended act surely indicates the malevolent attitude and criminal character of the actor. It appears to me that the respondent’s prior delinquency record (a burglary conviction with a probationary sanction coupled with eight previous station adjustments) unequivocally directs that trial of the defendant as an adult is in order. In view of the evidence presented, the six factors to be considered by the trial court in making its transfer determination compel the trial court to order the requested transfer. I am, of course, aware of the well-established rule that a reviewing court is not justified in substituting its discretion for that of the trial court. But to me it remains evident, considering all of the circumstances, that to deny a transfer to the criminal court for trial of the respondent as an adult is to act arbitrarily so that legal principles are overlooked and a substantial injustice occurs. The juvenile court was established on the premise that younger people need special protection and consideration. Assertedly, their youth makes them more vulnerable and somehow less criminal than older law breakers who by dint of a few added years are considered more adult and therefore more responsible for their, actions. Many youngsters have been helped and set on the right track because the juvenile court has provided the right service at the right time for those minors whose character was still malleable enough for proper role modeling, education, and therapy to have a positive effect. However, when the crime is a premeditated double murder and the respondent has an awareness of and experience with the criminal justice system, the interests and protection of society may well be paramount to the interests of respondent that are based on chronological age. In my judgment, immaturity of personality in the commission of such a heinous crime does not entitle respondent to extraordinary protection or consideration. I would allow the transfer motion and hold the respondent to trial as an adult.